Citation Nr: 0938790	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  09-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to effective date prior to May 3, 1995, for the 
assignment of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1968.

This matter is on appeal from the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a November 1968 rating decision, the RO granted 
service connection for bilateral hearing loss with tinnitus 
and assigned a single 0 percent disability rating effective 
May 16, 1968; the Veteran did not appeal and that decision 
became final.

2.  Effective March 1976, the regulations governing 
evaluation of tinnitus were amended to include rating 
separate from hearing loss; the 1976 amendment constituted a 
liberalizing law.

3.  VA received the Veteran's claims for an increased rating 
for hearing loss in May 1996, June 1998, and January 2007.

4.  In a September 2007 rating decision, the RO assigned a 10 
percent rating for tinnitus, effective May 3, 1995.  The 
Veteran filed a timely notice of disagreement with the 
effective date.

5.  Prior to May 1996, the Veteran had not filed a claim, an 
informal claim, or expressed an intent to file a claim for an 
increased rating for bilateral hearing loss or tinnitus.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 3, 1995, 
for the assignment of a 10 percent rating for tinnitus, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.1, 3.102, 3.114, 
3.155, 3.157, 3.159, 3.400, 4.87, Diagnostic Code (DC) 6260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2009).  The effective date may also be the earliest date as 
of which it is "factually ascertainable" that an increase 
in disability had occurred if the claim is received within 
one year from the date of the increase.  38 C.F.R. § 
3.400(o)(2) (2009).

According to 38 C.F.R. § 3.114(a), which governs effective 
dates in situations where an award is made pursuant to a 
liberalizing law, "[i]f a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law . . . benefits may be authorized for a period of 1 
year prior to the date of receipt of such request."

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155 (2009).  Further, VA or uniformed services medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (2009).  
"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009); see 
also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Rodriguez Court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."

Further, the Court stated that when 38 C.F.R. § 3.155(a) 
referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Court also 
pointed out that the provisions of 38 C.F.R. § 3.155(a) made 
clear that there was no set form that an informal written 
claim must take.  All that was required was that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department" and 
"identify the benefits sought."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, in a November 1968 rating decision, the RO granted 
service connection for "bilateral perceptive loss high tones 
with tinnitus" with a 0 percent rating, effective May 16, 
1968.  At the time of that decision, 38 C.F.R. § 4.84b, DC 
6260 (1968) allowed a 0 percent rating for tinnitus.

The Board notes that, effective March 10, 1976, DC 6260 was 
revised to allow for a 10 percent rating for tinnitus that 
was a symptom of head injury, concussion or acoustic trauma.  
See 38 C.F.R. § 4.84(b), DC 6260 (1976); see also 41 Fed. 
Reg. 11,298 (1976).  Parenthetically, the provisions were 
revised again in June 10, 1999 and June 13, 2003.  Both 
revisions allow for a separate rating for recurrent tinnitus.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-
4.87 (2002)); see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

In May 1996, the Veteran submitted a claim seeking an 
increased rating for his bilateral hearing loss.  This was 
his first claim concerning his hearing disability since the 
1976 amendment.  The RO denied the claim in August 1996.  In 
June 1998, he again filed a claim for a higher rating but was 
denied in March 1999.  

In January 2007, he again filed a claim for an increased 
rating for hearing loss.  In a September 2007 rating 
decision, the issue of hearing loss was deferred but the RO 
granted a separate 10 percent rating for tinnitus and 
assigned an effective date of May 3, 1995, one year prior to 
his May 1996 claim.  He was notified of the decision in March 
2008.  The Veteran now asserts that he is entitled to a 10 
percent rating since the enactment of the 1976 amendment.   

In considering whether the Veteran is entitled to an earlier 
effective date, the Board has closely reviewed the claims 
file, and the record reveals no formal or informal claim for 
increased benefits prior to May 3, 1996.  There are no VA or 
uniformed services medical records submitted during this time 
period that may form the basis of an informal claim for 
increased benefits.

In fact, no correspondence regarding the severity of his 
hearing loss or tinnitus was received since the initial 
decision in November 1968 until his increased rating claim 
was received on May 3, 1996.  Therefore, May 3, 1996, is the 
date that the Veteran's claim was received for purposes of 
establishing an effective date.

Since the 1976 amendment allows a 10 percent rating where it 
previously did not, it constitutes a liberalizing law.  
According to 38 C.F.R. § 3.114(a), which governs effective 
dates in situations where an award is made pursuant to a 
liberalizing law, because the Veteran's increased-rating 
claim was filed in May 1996, approximately 20 years after the 
effective date of the liberalizing law, the law provides that 
he may be authorized an effective date up to one year prior 
to the date that his increased-rating claim was received.  In 
this regard, the Board notes that he has already been 
assigned an effective date of May 3, 1995, which is one year 
prior to the date that his claim was received.

At the hearing before the Board, the Veteran maintained that 
he did not know of the 1976 amendment which authorized the 
assignment of a 10 percent disability rating for tinnitus.  
Essentially, he argues that VA should have notified him of 
the amended regulations or automatically assigned him a 10 
percent rating.  

However, the United States Court of Veterans Appeals (the 
Court) has held that an act of Congress modifying eligibility 
for benefits, such as the case here, is distinguishable from 
a situation where notice and an opportunity for a hearing may 
be required before an individual may be deprived of a benefit 
to which that individual had previously established an 
entitlement.  Owings v Brown, 8 Vet. App. 17, 24 (1995).  The 
Court held that the VA had no duty to inform the appellant of 
changes in the law under such circumstances.

Moreover, in Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), the Court noted that everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  Thus, regulations 
are binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance." Id.  Accordingly, even though the Veteran may 
have been unaware of the amended provisions, he is 
necessarily charged with knowledge of the regulation.

While the Board sympathizes with the Veteran's position, it 
is noted that his argument is essentially one that is couched 
in equity, namely that it is unfair to deny an earlier 
effective date for the grant of tinnitus when he was not 
advised of the amended changes to the rating criteria in 
1976, the effective date of the more liberal law.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  As a result, the appeal for an effective date 
prior to May 3, 1995 is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(2009).  In the event that a VA notice error occurs regarding 
the information or evidence necessary to substantiate a 
claim, VA bears the burden to show that the error was 
harmless.  However, the appellant bears the burden of showing 
harm when not notified whether the necessary information or 
evidence is expected to be obtained by VA or provided by the 
appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
effective date following the assignment of an initial rating 
for tinnitus.  Once an initial rating is granted, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in December 1998 and October 2008.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An effective date prior to May 3, 1995, for the assignment of 
10 percent rating for tinnitus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


